Citation Nr: 1539204	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-15 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board.  A Veterans Law Judge (VLJ) who is no longer employed by the Board conducted the requested hearing in December 2010.  A transcript is associated with the claims file. 
 
In March 2011, the Board remanded this claim for additional development.  

In June 2012, the Veteran was notified that the VLJ who had conducted the December 2010 hearing was no longer employed by the Board.  He was offered the opportunity to testify at another hearing.  See 38 C.F.R. §§ 20.707, 20.717 (2015).  He accepted this offer and the case was remanded in June 2012 in order to schedule the new Board hearing.  The requested hearing was conducted in November 2012 by the undersigned VLJ.  A transcript is associated with the claims file.

In August 2013, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 




	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder did not clearly and unmistakably exist prior to service.

2.  The Veteran's bilateral foot disorder did not have an onset during his active military service, is not shown to be causally or etiologically due to service and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  The Veteran was notified of the laws and regulations regarding the presumption of soundness in an April 2009 statement of the case.  The claim was subsequently readjudicated in an April 2012 supplemental statement of the case.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Additionally, the Veteran has been afforded two hearings before VLJs in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJs sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post-service treatment records have been obtained.  The claims file indicates that the Veteran is not currently receiving disability benefits from the Social Security Administration (SSA).  Therefore, the Board does not need to attempt to obtain these records.  Of note, a negative response was received from Berger Health System, indicating that there were no records pertaining to the Veteran available.  Additionally, as noted in the March 2011 remand, the Veteran testified during the December 2010 Board hearing that he received treatment for his feet at his post-service employer, RCA.  The Veteran was sent a VA Form 21-4142 in April 2011 for the purpose of obtaining those records and was also asked to send any available treatment records from his post-service employer.  The Veteran did not respond and indicated in a May 2012 statement that he did not have any additional evidence to submit regarding his appeal.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran attended a VA examination in August 2013, the results of which have been included in the claims file for review.  A medical opinion was obtained in September 2013.  The examination involved reviews of the claims file, thorough examination of the Veteran, and an opinion that is supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its March 2011, June 2012, and August 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  After the March 2011 remand, the RO sent the Veteran a letter in April 2011, providing him with the appropriate release form (VA Form 21-4142) to obtain any private treatment records from his post-service employer, RCA, as well as any additional providers that had not already been identified.  The Veteran did not return the release forms, and all other evidence that he has indicated as relevant to his claim has been obtained.  The June 2012 remand included scheduling the Veteran for an additional Board hearing, which was provided in November 2012.  The August 2013 remand requested that the Veteran be afforded a VA examination for his feet and that the RO obtain a medical opinion, which were completed in August 2013 and September 2013.  Finally, the August 2013 remand included readjudicating the claim, which was accomplished in the October 2013 supplemental statement of the case.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Entitlement to Service Connection for a Bilateral Foot Disorder

The Veteran seeks entitlement to service connection for a bilateral foot disorder.  He asserts his time in service aggravated a pre-existing bilateral foot disorder.  See November 2012 BVA Hearing Transcript, page 7.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In determining whether the Veteran's bilateral foot disorder is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153. If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. 

The Veteran's service treatment records were reviewed.  The Veteran noted on his June 1966 Report of Medical History that he had foot trouble, and the physician stated that the Veteran had "swollen joints since working on concrete - causes leg cramps and foot pain."  Importantly, however, the June 1966 entrance examination indicated that the Veteran had normal feet; no foot abnormalities were noted.  There were no further complaints pertaining to the Veteran's feet in the service treatment records until separation in June 1968, at which time he again noted foot pain during the Report of Medical History.  The physician at the time stated that positive answers found in items 20 through 30, which included the noted foot pain, were reviewed and found to be of no medical significance.  The June 1968 separation examination indicated that the Veteran had normal feet.

Because no disorder of the bilateral feet was noted on the examination report of the Veteran's service entrance examination, it is presumed that his feet were in sound condition when he entered service.  The Veteran's assertions of a pre-service bilateral foot disorder raises a possibility of a pre-existing bilateral foot disorder, but the evidence is not clear and unmistakable as to the existence of a bilateral foot disorder at the time of entrance into service.  The Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners). Thus, the evidence does not rebut the presumption of sound condition of the Veteran's feet at entrance into service.

As such, based on the totality of the evidence, the Board finds that the evidence does not rebut the presumption of soundness.  There is no clear and unmistakable evidence that the Veteran's disorder pre-existed his entry into service.  Not having found clear and unmistakable evidence of a pre-existing disability, the claim becomes one of direct service connection.

As an initial matter, the Veteran was diagnosed with hammer toes, pes cavus, heel spurs and degenerative joint disease of the 5th metatarsal during an August 2013 VA examination.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board notes that the Veteran testified that he complained of foot pain during service and that he was treated for a foot disorder during service.  Service treatment records, however, other than the June 1966 and June 1968 Reports of Medical History, do not contain any complaints, diagnoses or treatment of a bilateral foot disorder.  While Board notes that the Veteran is competent to give evidence about what he experiences, for example, he is competent to discuss pain and other experienced symptoms, his assertions of in-service complaints and treatment are not supported by the treatment records.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The evidence does not suggest an in-service injury or occurrence of a bilateral foot disorder.

Furthermore, the first post-service relevant complaint was in a July 2010 VA treatment note.  At that time, the Veteran sought treatment for his left foot, asserting that he may have dislocated or fractured his big toe when he was installing flooring in his house.  Again, the Veteran's active duty ended in 1968.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, even if an in-service occurrence of a bilateral foot disorder is conceded, the only medical nexus opinion of record is negative. 

Specifically, on VA examination in August 2013, the Veteran told the VA examiner that he had bilateral foot pain since high school, was seen in military service on one occasion and given arches, and has had constant pain for 40 to 50 years.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current bilateral foot disorder was less likely than not (less than 50 percent probability) incurred in or caused by his time in service, to include slap walking.  Instead, the examiner concluded that the Veteran's bilateral foot disorder developed as a result of normal aging.  The examiner stated that there was no medical literature attributing slap walking (steppage gait) during service to the future development of any of the foot disorders the Veteran has currently.

The VA examiner clearly reviewed the evidence in the claims folder, to include the Veteran's lay statements, service treatment records and the post-service treatment records.  He provided a medical opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current bilateral foot disorder - namely, normal aging.  

There is no evidence contradicting the August 2013 VA opinion in the claims file.  Although the Veteran has sought treatment for various foot complaints post service at a VA medical center, the treatment records do not provide evidence as to the etiology of his foot disorders.  As the evidence is not in equipoise, service connection for a bilateral foot disorder is not warranted. 
The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence pertaining to the Veteran's feet is dated from July 2010, over 42 years after the Veteran's military separation in June 1968.  Of note, the Veteran was receiving treatment for other disorders at a VA medical center beginning as early as 2008, but he did report any foot disorders until 2010.  Thus, the Board does not find credible/probative the Veteran's report of continuous feet symptoms.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder" which had its onset in service.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the feet.  As stated above, the earliest post-service medical treatment records are dated from 2010, and the Veteran was separated from the active duty in 1968.  No diagnosis of arthritis of the feet was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements and testimony of record from the Veteran regarding the in-service incurrence of a bilateral foot disorder.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  

Here, the Veteran is competent to report that he experienced bilateral foot pain during service, that he received treatment on one occasion during service, and that he continues to experience bilateral foot pain.  However, the Board must still weigh these lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his bilateral foot disorder to be credible, since the service treatment records do not contain any complaints, treatment or diagnoses of a bilateral foot disorder and the Veteran first reported left foot symptoms in 2010, after injuring his foot while installing flooring.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a foot disorder until 42 years after the Veteran's military service ended in 1968 and which contains evidence which links his foot complaints to a postservice injury. 

For the reasons set forth above, the Board finds that the Veteran's lay statements asserting that his in-service bilateral foot symptoms are the same symptoms he is currently experiencing are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a bilateral foot disorder. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Veteran's claim of entitlement to service connection for a bilateral foot disorder is not warranted.


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


